Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim rejections in view of Debelius have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In accordance with the amended claims, the Examiner has updated and amended his citations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Debelius, (US 4,474,077) in view of Turley, (US 5,718,621).

Regarding claim 1, Debelius discloses: A handheld power tool, comprising: 
an output shaft (Fig. 2, output spindle 20) configured to be releasably connected to an insert tool (Fig. 2, the chuck 17 is a tool bit holder); 

the output shaft defining a securing groove that encircles the output shaft (please see Examiner Illustration 1 – it is further noted that while this reference has a groove in the correct location, the Turley reference below adds the feature of locating the securing element);

    PNG
    media_image1.png
    140
    455
    media_image1.png
    Greyscale

Examiner Illustration 1

a drive unit (Fig. 2, drive bevel pinion 18 connected to the motor 13) configured to transmit a movement to the output shaft; 

a securing element (Figs. 9-12, gear case 22 surrounds the snap ring and contains a recess for the snap ring 23) defining a recess surrounding the securing ring in a radial direction in at least one operating state (Figures 9-12 show the gear case surrounding the snap ring.  Based upon its structure, the snap ring would be prevented from both axial and radial movement), the recess receiving an outer portion of the securing ring so as to secure the securing ring  (Figs. 9-12, gear case 22 surrounds the snap ring and contains a recess for the snap ring 23).

Debelius does not optimally and explicitly disclose:
the output shaft defining a securing groove that encircles the output shaft,

a securing ring  having an inner portion received in the securing groove.

Turley teaches: the output shaft (Fig. 1, arbor 12) defining a securing groove that encircles the output shaft (Col. 4, line 26, “Snap lings 45, 46 and 47 are inserted in horizontal grooves encircling the arbor 12 such that their bottom surfaces abut against the top surfaces of bearings 30 and 32, and bevel gear 38 respectively.” – Examiner’s note- there appears to be a typographical error in line 26, as the term “snap lings”), is likely meant to say “snap rings”);

a securing ring  having an inner portion received in the securing groove  (Col. 4, line 26, “Snap lings 45, 46 and 47 are inserted in horizontal grooves encircling the arbor 12.  Examiner’s note- there appears to be a typographical error in line 26, as the term “snap lings”), is likely meant to say “snap rings”).

Examiner’s note – In this instance, the Debelius reference does in fact disclose a securing groove as well as a securing ring.  However, in order to address the amended claims in the best way, the Examiner is updating the rejection by utilizing the teachings of Turley, which are more in line with the amended claim language.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the design of the Debelius shaft to include a direct connection to the snap rings as taught in Turley, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of using a direct connection is that it lowers the number of parts used in the design, thereby decreasing complexity and therefore cost.  

Regarding claim 2, Debelius further discloses: the recess delimits the securing element  (Figs. 9-12, gear case 22 and bevel gear form a recess as shown in Examiner’s Illustration A) at least partially in at least one of the radial direction and an axial direction of an output axis (Figures 9-12 show the gear case surrounding the snap ring.  Based upon its structure, the snap ring would be prevented from both axial and radial movement).

    PNG
    media_image2.png
    171
    700
    media_image2.png
    Greyscale

Examiner’s Illustration A

Regarding claim 4, Debelius further discloses: the securing groove has a bent contour (According to the specification, Page 9, paragraph 1, “The securing ring can be bent around the output axis.” - In this instance, the term bent is meant to describe a contour that is circular around the shaft.  As such, the cited securing groove meets the claim limitation).

Regarding claim 5, Debelius further discloses: the securing element (Figs. 9-12, gear case 22 and bevel gear form a recess as shown in Examiner’s Illustration A) and the securing groove  (please see Examiner Illustration 1) form a securing apparatus, and the securing apparatus is configured to secure the securing ring against independently coming loose in at least one operating state (as can be seen in Figures 9-12, the securing ring is completely surrounded by the gear case 22.  As such, the securing ring is prevented from any form of movement, especially “coming loose”, as it would have nowhere to go).

    PNG
    media_image2.png
    171
    700
    media_image2.png
    Greyscale

Examiner’s Illustration A

Regarding claim 6, Debelius further discloses: a bearing element  (Figs. 9-12, bearing 21) configured to support the output shaft (Col. 3, line 14 begins a description of the bearing element and its interactions with the surrounding features – “the bevel pinion 18 meshes with a bevel spindle gear 19. The spindle gear is carried by an output spindle 20 journaled in a bearing 21. The bearing is retained within a right-angularly disposed portion of the gear case 22 by means of a snap ring 23.”), the bearing element  (Figs. 9-12, bearing 21) contacting  one of a transmission gear element (Figs. 9-12, bevel spindle gear 19) and a brake element (Figs. 9-12, sleeve bearing 39) in an axial direction in at least one operating state.

Regarding claim 7, Debelius further discloses: the securing element (Figs. 9-12, gear case 22 surrounds the snap ring and contains a recess for the snap ring 23) is formed by one of the transmission gear element (Figs. 9-12, bevel spindle gear 19) and the brake element  (Figs. 9-12, sleeve bearing 39), and 
at least one of the transmission gear element and the brake element and/or the bearing element is connected to the output shaft by an interference fit (Col. 4, line 8, “Moreover, the internal hub of the gear case cover provides a bearing boss 38, and a sleeve bearing 39 is press-fitted therein for journaling the rear portion of the output spindle.” The Examiner notes that as seen in Fig. 9-12 and described in Col. 4, line 48, items 22 and 29 combine to form a single structure, the transmission gear element ).

Regarding claim 8, the modified Debelius further discloses:  the output shaft (Turley - Fig. 1, arbor 12) has a first contact region (Fig. 1 shows the bearing placed between shoulder 31 and snap ring 45.  This area represents the first contact region), forming a first active surface for the bearing element  (Fig. 2, bearing 30) of the drive shaft, 

the output shaft has a second contact region (Fig. 1 shows the bevel gear 38 between shoulder 39 and snap ring 47.  This area represents the second contact region), forming a second active surface for the one of the transmission gear element (Fig. 2, bevel gear 39) and the brake element, the securing groove (Col. 4, line 26) separates the first contact region from the second contact region.

Regarding claim 9, Debelius further discloses: the bearing element  (Figs. 9-12, bearing 21) and the one of the transmission gear element (Figs. 9-12, bevel spindle gear 19) and the brake element (Figs. 9-12, sleeve bearing 39) are surrounded by a machine housing (Figs. 1-2, "clam-shell" housing 10).

Regarding claim 10, Debelius further discloses: the securing ring is a circlip (Figs. 9-12, snap ring 23)(Examiner’s note – the definition of a Circlip includes a snap ring – from https://en.wikipedia.org/wiki/Circlip, “A circlip (a portmanteau of "circle" and "clip"), also known as a C-clip, Rotor Clip, snap ring or Jesus clip”.

Regarding claim 11, the modified Debelius further discloses: the handheld power tool is an angle grinder (Title – “Reversible Angle Grinder” ).

Regarding claim 14, Debelius further discloses: the machine housing is a transmission housing (Abstract, “The assembly of the gear case and the gear case cover, and the components therein, are thereafter enclosed by a "clam-shell" outer housing.”).

Regarding claim 15, Debelius further discloses: the securing element  (Figs. 9-12, gear case 22 and bevel gear form a recess as shown in Examiner’s Illustration A) is formed by the one of the transmission gear element (Figs. 9-12, bevel spindle gear 19) and the brake element  (Figs. 9-12, sleeve bearing 39)  such that the one of the transmission gear element and the brake element defines the recess (see Examiner’s Illustration A, below.  The teaching of Turley is combined with the Debelius device to place the securing groove above the bearing and below the bevel gear).

    PNG
    media_image2.png
    171
    700
    media_image2.png
    Greyscale

Examiner’s Illustration A
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Debelius in view of Schmitz, (US 5,832,611).

Regarding claim 12, Debelius discloses the device of claims 1 and 4.

Debelius does not explicitly disclose: the securing groove has a concave contour.

Schmitz teaches: the securing groove has a concave contour (as seen in Figure 10, the feature that represents the output shaft, the “removable pin portion 110 to which a tool (e.g. saw blade 60) is attached” contains a securing groove with a concave contour (Col. 7, line 66, “an annular groove 244 semicircular in cross-section”)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the groove dimensions and shape of Debelius in accordance with the shape of Schmitz, thereby combining prior art elements to achieve a predictable result.  In this instance, the replacement of one groove for another represents a simple substitution, as it is common in the art to use a groove with a rounded, concave shape.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Debelius in view of Boeck, (US 2015/0202738).

Regarding claim 13, Debelius discloses the device of claims 1 and 6.

Debelius does not explicitly disclose: the bearing element is a roller bearing element.

Boeck teaches: the bearing element is a roller bearing element ([0006], “The bearing unit can comprise a roller bearing and/or slide bearing element.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bearing element of Debelius in accordance with the bearing of Boeck, thereby combining prior art elements to achieve a predictable result.  In this instance, the replacement of one bearing for another represents a simple substitution, as it is common in the art to use a roller bearing in this instance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731